BATCHELDER, Circuit Judge,
concurring.
Because I cannot agree with the approach the majority takes to determining the issues in this appeal, or with some of its conclusions, I write separately. The district court granted summary judgment to the defendants on the merits of these claims, and plaintiffs appealed. Defendants-appellees have moved to dismiss the appeal for lack of jurisdiction. The majority opinion reviews the question of jurisdiction, accepting as true the facts pleaded by the plaintiffs and further accepting the plaintiffs’ characterization of their claimed injury. I think the majority errs in doing so. As the majority correctly points out, ante at 1346, having invoked the jurisdiction of the federal courts, it is the plaintiffs’ burden to demonstrate that jurisdiction is proper. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 559-61, 112 S.Ct. 2130, 2136, 119 L.Ed.2d 351 (1992) (citations omitted). This burden persists for every stage of the litigation, since the rule in federal cases is that an actual controversy must exist at all stages of review, and not merely at the time the complaint is filed. Steffel v. Thompson, 415 U.S. 452, 459 n. 10, 94 S.Ct. 1209, 1216 n. 10, 39 L.Ed.2d 505 (1974) (citations omitted). Additionally, since federal courts are courts of limited jurisdiction, they are bound to assure that in every ease jurisdiction in the federal court is proper, and this is so regardless of whether jurisdiction is challenged by the parties. See FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 230-31, 110 S.Ct. 596, 607, 107 L.Ed.2d 603 (1990) (“Although neither side raises the issue here, we are required to address the issue even if the courts below have not passed on it, ... and even if the parties fail to raise the issue before us. The federal courts are under an independent obligation to examine their own jurisdiction, and standing ‘is perhaps the most important of the jurisdictional doctrines.’ ” (brackets omitted) (citing Jenkins v. McKeithen, 395 U.S. 411, 421, 89 S.Ct. 1843, 1848-49, 23 L.Ed.2d 404 (1969) and quoting Allen v. Wright, 468 U.S. 737, 750, 104 S.Ct. 3315, 3324, 82 L.Ed.2d 556 (1984))). Therefore, for the reasons that follow, I think the district court should have raised the issue of jurisdiction sua sponte, and dismissed this case because the plaintiffs’ complaint failed to allege facts presenting any case or controversy and demonstrating that plaintiffs had standing to bring the action. Finally, I would hold that plaintiffs have not shown and cannot show that there is now any case or controversy before this court, or that they have standing to pursue this appeal, because any claimed injury, if one ever existed, is at once moot and purely conjectural.
I. CASE OR CONTROVERSY
The Constitution (article 3, § 2) limits the exercise of the judicial power to “eases” and “controversies.” ... The Declaratory Judgment Act of 1934, in its limitation to “cases of actual controversy,” manifestly has regard to the constitutional provision and is operative only in respect to controversies which are such in the constitutional sense....
A “controversy” in this sense must be one that is appropriate for judicial determination .... The controversy must be definite and concrete, touching the legal relations of parties having adverse legal interests. It must be a real and substantial controversy admitting of specific relief through a decree of a conclusive character, as distinguished from an opinion advising what the *1357law would be upon a hypothetical state of facts.
Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 239-41, 57 S.Ct. 461, 463-64, 81 L.Ed. 617 (1937) (citations omitted); see also Golden v. Zwickler, 394 U.S. 103, 108, 89 S.Ct. 956, 959-60, 22 L.Ed.2d 113 (1969) (holding that in determining whether a “controversy” requisite to relief exists under the Declaratory Judgment Act at the time of a hearing, the question is whether the facts alleged, under the circumstances, show there is a substantial controversy, between parties having adverse legal interests, of sufficient immediacy and reality (quoting Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273, 61 S.Ct. 510, 512, 85 L.Ed. 826 (1941))).
In my view, the complaint in this action .does not contain facts that demonstrate a case or controversy sufficient to invoke the jurisdiction of the federal courts under Article III of the Constitution or 28 U.S.C. § 2201, the Declaratory Judgment Act. It is apparent from the face of the complaint that at the time this action was filed, not only was there no merger proposal on the ballot for the ensuing election, there was not even such a proposal wending its way through the requisite statutory steps to reach the ballot. Thus, at the time plaintiffs filed their complaint, their claim that the offending contract provisions affected their First Amendment rights to free speech and association and their Fourteenth Amendment right to vote was purely hypothetical.
II. STANDING IN .THE DISTRICT COURT
It is equally clear that plaintiffs lacked standing to pursue this action. As the Supreme Court noted in Lujan, the “irreducible constitutional minimum” of standing requires that the plaintiff establish three elements: First, that the plaintiff has suffered an “injury in fact,” ie., an invasion of a legally-protected interest which is both (a) concrete and particularized, and (b) actual or imminent, not conjectural or hypothetical; second, that there is a causal connection between the plaintiffs injury and the challenged conduct of the defendant; and third, that a favorable decision from the. court is likely to redress the plaintiffs injury. 504 U.S. at 559-61, 112 S.Ct. at 2136 (citations omitted).1
Here, plaintiffs’ complaint alleges that the offending contract provisions impair their First Amendment rights to freedom of association and political expression relative to a potential merger of the Village of New Albany with Plain Township, and their First and Fourteenth Amendment rights to vote on such a merger. However, it is patent, both from the face of the complaint and from the evidence presented relative to the cross-motions for summary judgment, that the plaintiffs’ real claim is that the offending contract provisions hinder plaintiffs’ prospects for obtaining low-cost Columbus water while also obtaining the merger of the village with the township. Plaintiffs did not allege in their complaint that they would be prevented from campaigning for a merger or voting on a merger proposal, should one reach the ballot. Rather, they complain that if such a proposal were to emerge from the statutory procedure required in order to place a merger proposal on the ballot, the Village might not support the proposal and the majority of the electorate might not vote for it because of the economic consequences of doing so. This concern does not satisfy plaintiffs’ burden of establishing a concrete and particularized, actual or imminent invasion of a legally protected interest.2 Indeed, it is difficult to imagine a better example of an abstract and *1358hypothetical invasion of a claimed right than this “if we had some ham we could have a ham sandwich if we had some bread” claim.
III. STANDING TO APPEAL
It is axiomatic that the “case or controversy” requirement must be met, not only at the inception of an action in federal court, but at all stages of the proceeding. Steffel, supra. Similarly, the plaintiffs must have standing to proceed at all stages of a federal action. See United States v. Van, 931 F.2d 384, 387 (6th Cir.1991). Here, the plaintiffs cannot demonstrate that any case or controversy continues to exist between themselves and the defendants, or that plaintiffs now have any legally protected interest that the defendants’ conduct threatens to invade. It is undisputed that after the entry of judgment in favor of defendants, a merger proposal was in fact placed on the ballot and soundly defeated by the electorate. Under the Ohio statutory scheme governing mergers between municipalities and unincorporated townships, a merger of the Village of New Albany and Plain Township may not be proposed again for three years.3 The plaintiffs did not and do not challenge the Ohio law. Furthermore, at no time prior to the election on the merger proposal did the plaintiffs attempt to enjoin the election pending resolution of their claims that the contract provisions were unconstitutional; indeed, it is undisputed that both plaintiffs voted in that election. Thus, plaintiffs cannot claim that the contract provisions present any imminent injury to their First or Fourteenth Amendment rights, and their claims as they relate to the completed election are moot.
Clearly, as was the case when this action was originally filed, the interests to which plaintiffs claim injury are their interests in obtaining a particular result in the election on the merger proposal and in obtaining Columbus water under terms other than those to which the Village of New Albany and the City of Columbus agreed. These interests are not legally-protected interests for purposes of demonstrating standing. Cf. Smith v. Winter, 717 F.2d 191, 198 (5th Cir.1983) (“[T]he right to an ‘effective’ vote refers to the citizen’s right to make his voice heard in the electoral process, and not the ability to command results in public office. That is to say, a vote for a losing candidate is as ‘effective’ as a vote for a winning candidate, if voting opportunities are equal.”).
IV. MOTION TO DISMISS
Although the majority opinion reaches the conclusion that plaintiffs lack standing to bring this appeal, ante at 1355-56, in my view the majority seriously errs in holding that because the standing issue is before us on a motion to dismiss, we must “accept as true all material allegations of the complaint, and must construe the complaint in favor of the complaining party.” Ante at 1346 (citing Warth v. Seldin, 422 U.S. 490, 501, 95 S.Ct. 2197, 2206, 45 L.Ed.2d 343 (1975)). Warth sets forth the standard for the district court’s review of the facts on a motion to dismiss for want of standing, and for the appellate court’s review of the disposition of that motion. However, the majority opinion fails to distinguish between a motion to dismiss for lack of standing filed in the district court, and a motion to dismiss the appeal for lack of standing. The latter is, of course, what is before us in this case. Additionally, the majority fails to credit what Warth goes on to say in regard to the portions of the record to be considered by a district court on a motion to dismiss for want of standing:
At the same time, it is within the trial court’s power to allow or to require the *1359plaintiff to supply, by amendment to the complaint or by, affidavits, further particularized allegations of fact deemed supportive of plaintiffs standing. If, after this opportunity, the plaintiffs standing does not adequately appear from all materials of record, the complaint must be dismissed.
422 U.S. at 501-02, 95 S.Ct. at 2206-07.
The motion to dismiss this appeal must, I believe, be viewed in light of all of the materials of record. See FW/PBS, 493 U.S. at 281-38, 110 S.Ct. at 608-11 (vacating a judgment after sua sponte review of standing where an examination of the entire record, including affidavits filed in district court, revealed that no party had standing). I cannot concur in a holding that would require courts of appeal, when reviewing motions to dismiss appeals for lack of standing, to confine their review to only those facts contained in the complaint and to consider those facts as true.
Neither can I concur in the majority’s apparent conclusion that in reviewing this motion to dismiss the appeal, we are required to accept the plaintiffs’ characterization of the injury in fact on which plaintiffs premise their claim of standing. See ante at 1346, 1347-49. As the majority points out, plaintiffs’ burden is to demonstrate that they have a “legally-protected interest” that was invaded by the actions of the defendants. Lujan, 504 U.S. at 560, 112 S.Ct. at 2136. While the existence of such an interest must be established by the facts, the nature of that interest is in my view, a question of law, see Sexton v. Barry, 233 F.2d 220, 223 (6th Cir.) (holding that in considering a motion to dismiss, the court does not accept pleader’s conclusions as true) (citations omitted), cert. denied, 352 U.S. 870, 77 S.Ct. 94, 1 L.Ed.2d 76 (1956); Tesar v. Hallas, 738 F.Supp. 240, 241 (N.D.Ohio 1990) (citing Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932, 2944, 92 L.Ed.2d 209 (1986) (declining to accept, as true, legal conclusions couched as factual allegations in reviewing a dismissal under Fed. R.Civ.P. 12(b)(6))); Morrow v. South, 540 F.Supp. 1104, 1108 (S.D.Ohio 1982) (citations omitted), and plaintiffs’ attempt to characterize their injury as a vote-dilution claim does not define our review of federal-court jurisdiction or plaintiffs’ standing to bring this action. See Murphy v. United States, 45 F.3d 520, 522 (1st Cir.) (holding that a plaintiff may not rely on unsupported conclusions or interpretations of law in responding to a motion to dismiss under Fed.R.Civ.P. 12(b)(1) (citing Washington Legal Found. v. Massachusetts Bar Found., 993 F.2d 962, 971 (1st Cir.1993))), cert. denied, — U.S. -, 115 S.Ct. 2581, 132 L.Ed.2d 831 (1995). Nothing in the complaint raises a claim that can reasonably be characterized as a vote-dilution claim, and plaintiffs’ calling it one cannot make it so. The majority’s review of the issue of standing in classic vote-dilution cases, ante at 1347-52, is simply irrelevant to the issue of standing in this case.
V. CONCLUSION
Because there has never been a justiciable case or controversy presented by these plaintiffs, and because they did not initially and do not now have standing to pursue this action, I concur in the result but not in the reasoning of the majority opinion.

. The majority recognizes the Lujan standard, e.g., ante at 1346, which "has tightened up the rules on standing....” Children’s Healthcare is a Legal Duty, Inc. v. Deters, 92 F.3d 1412, 1420 (6th Cir.1996) (per Batchelder, J.).


. Additionally, it is clear from the face of the complaint and the evidence in the summary-judgment proceedings, that plaintiffs cannot establish either the causation or redressability elements relative to this asserted injury. In Lujan, the Supreme Court points out that in suits challenging government action or inaction where plaintiff’s asserted injury arises from government's allegedly unlawful regulation of someone else,
causation and redressability ordinarily hinge on the response of the regulated (or regulable) third patty to the government action or inaction — and perhaps on the response of others as well. The existence of one or more of the essential elements of standing "depends on the unfettered choices made by independent actors not before the courts and whose exercise of *1358broad and legitimate discretion the courts cannot presume either to control or to predict,” and it becomes the burden of the plaintiff to adduce facts showing that those choices have been or will be made in such manner as to produce causation and permit redressability of injury. Thus, when the plaintiff is not himself the object of the government action or inaction he challenges, standing is not precluded, but it is ordinarily "substantially more difficult” to establish.
504 U.S. at 562, 112 S.Ct. at 2137 (citations omitted).


. Sections 709.43-709.48 of the Ohio Revised Code specify the procedure that must be followed before municipalities or unincorporated townships may be merged. See Ohio Rev.Code §§ 709.43-709.48 (Supp.1995). It is an exacting and slow process, see id., and, once a proposed merger has been disapproved by a majority of voters in an election,- the same merger may not again be proposed for at least three years after the defeat. Id. § 709.47.